Citation Nr: 1218002	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher monthly payment of Department of Veterans Affairs (VA) educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) for apprenticeship training pursued as of January 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which advised the Veteran of a change in his monthly payment of educational benefits for apprenticeship training for training pursued as of January 1, 2008.  

FINDINGS OF FACT

1.  In December 2004, Section 103 of Public Law 108-454 authorized a temporary change in the method used to calculate the amount of monthly payments of on-the-job or apprenticeship training pursued from October 1, 2005, through December 31, 2007.  

2.  The Veteran was enrolled in the Operating Engineers Apprenticeship Program with the Joint Apprenticeship Committee for Northern California beginning in August 2006.

3.  The educational assistance benefits provided to the Veteran for apprenticeship training pursued as of January 1, 2008, was based on the standard monthly rate allowed by law.

CONCLUSION OF LAW

The Veteran is not legally entitled to educational assistance benefits in excess of $385.35, the standard monthly rate for apprenticeship training pursued as of January 1, 2008.  38 U.S.C.A. §§ 3015, 3032 (West 2002); 38 C.F.R. § 21.7136 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The essential facts in this case are not in dispute; the resolution rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  VA has no further duty, therefore, to notify him of the evidence needed to substantiate his claim, or to assist him in obtaining that evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

II.  Analysis

Historically, the Veteran served on active duty from October 2000 to October 2004 and was honorably discharged.  In October 2004, VA received an enrollment certification (VA Form 22-1999) which indicated that the Veteran had applied for enrollment in an apprenticeship program with West Coast Training, Inc. as a heavy equipment operator.  Enrollment in that program began in November 22, 2004, and his approved 320 total clock hours were completed on January 22, 2005.
Applicable here, in August 2006, the Veteran requested to participate in the foreman program with the Operating Engineers Joint Apprenticeship Committee in Rancho Murieta, California.  An enrollment certification for the Operating Engineers program, as well as an application for VA Education Benefits, was received.   In September 2006, the Veteran's apprenticeship award was processed.   The apprenticeship program period was from August 14, 2006, through October 27, 2009. 

In March 2007, VA paid educational assistance benefits to the Veteran for the period from September 1, 2006, through December 31, 2006, and for February 1, through February 28, 2007.  

In a December 2007 letter, the RO provided the Veteran with the basic monthly rates as of October 1, 2007, and as of January 1, 2008, for apprenticeship training for persons whose initial active duty obligation was 3 years of more, applicable here.  Additionally, the RO informed the Veteran of a change in the amount of his monthly payment for the apprenticeship training which resulted in a higher monthly rate for training pursued from October 1, 2005, through December 31, 2007, but would expire on December 31, 2007.  

In October 2008, the Veteran's notice of disagreement was received; he strongly disagreed with the fact that his monthly amount had decreased for training pursued from January 1, 2008.  He indicated that he depends on the GI Bill as a source of income.  He requested that VA change his monthly benefit back to $495.45.  

In February 2009, the RO issued a statement of the case, and in March 2009, the Veteran perfected a timely appeal.

In written argument presented in April 2012, the Veteran's representative indicated that the Veteran has expressed financial hardship with the rates that were reduced as of January 1, 2008.

VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) .  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  An eligible Veteran is entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing, an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2011). 

In this case, as indicated above, the record reflects that the Veteran was enrolled in two different apprenticeship training programs.  At issue here is the Operating Engineers Apprenticeship Training Program that he began in August 2006.  

Because the Veteran in this case served on active duty for more than three years, he is eligible to be paid at the educational assistance rates listed in 38 C.F.R. § 21.7136(b).   These regulations provide that, for apprenticeship or on-the-job training programs, VA decreases the rate at which a Veteran is paid after the first six months of pursuit of training and again after the second six months of pursuit of training.  See 38 C.F.R. § 21.7136(f)(4)(i), (ii).  Specifically, a Veteran is paid at the highest rate, i.e., Step 1, during his first six months of training.  Thereafter, s/he is paid at the intermediary rate, i.e., Step 2, for his or her second six months of training and then at the lowest rate, i.e., Step 3, for his or her remaining time in the program.  

For the period from October 1, 2007, through December 31, 2007, the Veteran had completed at least 12 months of apprenticeship training and was being paid at the Step 3 rate, which was $495.45 as of October 1, 2007, and dropped to $385.35, as of January 1, 2008.  (See 38 C.F.R. § 21.7136(b)(iii), (iv) (2011).  

In this appeal, the Veteran takes issue with the educational assistance payment that he received for apprenticeship training pursued as of January 1, 2008.  However, the Board notes that, on December 10, 2004, Congress enacted the Veterans Benefits Improvement Act of 2004, Pub. L. 108-454, 118 Stat. 3598 (2004).  Section 103 of such Act provided an increase in benefits for individuals pursuing apprenticeship or on the job training.  For Montgomery GI Bill educational assistance, an increase of 10 percent per Step was applicable for apprenticeship or on-the- job training pursued from October 1, 2005, and before January 1, 2008.  See 38 U.S.C. §§ 3015, 3032(c) (West 2002).  However, this provision authorizing the increase in benefits expired on December 31, 2007, and thus was only a temporary change in the payment rates.  
Significantly, the monthly educational assistance rates provided to Veterans for apprenticeship or on-the-job training are established by law.  See 38 U.S.C.A. § 3015 (West 2002).  These rates are periodically adjusted by Congress.  Thus, for training pursued as of January 1, 2008, the RO reverted to the basic monthly percentage rates, as required by law.  Accordingly, the Board finds that the resumption of the basic monthly rates as of January 1, 2008, was proper, and thus payment to the Veteran of $385.35, as of such date, was also proper under the controlling regulations.

The Veteran's argument is essentially couched in equity in that he is claiming financial hardship.  While sympathetic to the Veteran's claim, VA, including the Board, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board has decided this case based on its application of this law to the pertinent facts, and, as noted, the underlying facts are not in dispute.  As the disposition of this claim is based on the legal authority relating to payment for apprenticeship training, and not the facts of the case, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The Veteran is not entitled to a monthly educational assistance payment in excess of $385.35, for his apprenticeship training pursued as of January 1, 2008; the appeal is denied


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


